                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO



Civil Action No. 1:20-CV-01057-RM

ROBERT STEPHEN KRAMER, Individually and On Behalf of All
Others Similarly Situated,

               Plaintiff,

v.

ALTERRA MOUNTAIN COMPANY and
IKON PASS INC.,

               Defendants.




 DECLARATION OF JAMES M. EVANGELISTA IN SUPPORT OF JOINT MOTION
OF PLAINTIFFS ECKERT AND CLEAVER AND FOR APPOINTMENT OF INTERIM
                   LEAD PURSUANT TO RULE 23(g)



       I, James M. Evangelista, declare as follows:

       1.      I am a member of the law firm Evangelista Worley, LLC. I represent Plaintiff

Brian Eckert and submit this Declaration in Support of Conditional Joint Motion of Plaintiffs

Eckert and Cleaver for Appointment of Interim Lead Pursuant to Rule 23(G). Unless otherwise

stated, I have personal knowledge of the information set forth in this declaration.

       2.      Evangelista Worley, together with co-counsel in Eckert and proposed Interim Co-

Lead Counsel, have expended substantial effort investigating the factual and legal basis for the

claims including, research into Alterra’s IKON ski pass program, failure to provide any refund

for its substantially shortened 2020/2021 ski season, market share and operations, and statements
made to Counsels’ clients and the putative class members; drafting their respective filed

complaints; and interviewing and communicating with their clients.

        3.      Evangelista Worley, LLC focuses its federal litigation practice on class actions

and high-value business litigation. Attached as Exhibit A is a true and correct copy of

Evangelista Worley’s current firm resume. The Firm’s partners have extensive class action and

complex federal litigation experience, including leadership roles in a wide range of consumer

and securities fraud class actions, most recently including the Equifax Data Breach Litigation

and the Home Depot Data Breach Litigation. In addition to consumer class action clients,

Evangelista Worley’s partners have represented a broad range of institutional clients in complex

federal litigation matters including county governments, bankruptcy trustees, public companies,

and institutional investors such as state pension funds and unions.

        4.      I have been a member of the Colorado Bar since 1993. As reflected in the

attached Firm Resume, I have nearly three decades of diverse, hands-on, class action and other

complex federal litigation experience, primarily representing plaintiffs. Having served as

counsel to both plaintiffs and defendants in class action litigation matters, I believe that I have a

unique perspective, and advantage, representing class action plaintiffs.

        5.      As also reflected in the attached Firm Resume, my partner David Worley has over

30 years of experience in complex civil trial and appellate litigation, with substantial experience

in securities, data breach and other consumer class action litigation.

        6.      As further reflected in the attached Firm Resume, my partner Kristi Stahnke

McGregor has focused the majority of her nearly twenty-year career on representing plaintiffs in

class action litigation.
7.     I will personally act as the lead attorney for Evangelista Worley LLC in this case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this 19th day of May, 2020 in Atlanta, Georgia.

                                       /s/ James M. Evangelista
                                       James M. Evangelista
